                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION


MARCUS WALTON                                                                          PLAINTIFF

v.                                    Civil No. 6:20-cv-06033

DILLION R. VOSS, SERGEANT,
OUACHITA RIVER UNIT, ET AL.                                                        DEFENDANTS


                                             ORDER

       Plaintiff Marcus Walton filed this 42 U.S.C. § 1983 action pro se on March 11, 2020. (ECF

No. 1, 2). Currently pending before the Court are two motions: Plaintiff’s Motion to Suppress his

medical records from evidence (ECF No. 30); and, Plaintiff’s Motion for the Appointment of

Counsel (ECF No. 40).

       In Plaintiff’s Motion to Suppress his medical records from evidence, Plaintiff argues that

Defendants’ inclusion of a redacted version of Plaintiff’s medical records from the ADC from

January 2020 through the date of Defendants’ response to Plaintiff’s first motion for preliminary

injunction violated the Health Insurance Portability and Accountability Act “HIPPA” and violated

Plaintiff’s right to privacy. (ECF No. 30). The Court finds that the Motion (ECF No. 30) should

be DENIED. The Health Insurance Portability and Accountability Act “HIPPA” provides no

private right of action. Dodd v. Jones, 623 F.3d 563, 569 (8th Cir. 2010). Further, Plaintiff has

“’waived any right to privacy in his medical records by instituting a suit against the state in which

his health and medical records were at issue.’” Daulton v. Dooley, 20006 WL 1875900 (D.S.D.

July   3,   2006)   (quoting    Crawford     v.   Manion, 1997     WL    148066     (S.D.N.Y.1997)

(unpublished); see Tokar v. Armontrout, 97 F.3d 1078, 1084–85 (8th Cir.1996) (discussing but

failing to decide whether an inmate has a constitutional right of privacy in his medical records).

                                                  1
       Plaintiff next seeks appointment of counsel. (ECF No. 40). In the Motion, Plaintiff states

that the issues involved in this case are complex, that he has limited access to the law library, and

that he has a limited knowledge of the law. The Court finds that the Motion (ECF No. 40) should

be DENIED. A civil litigant does not have a constitutional or statutory right to appointed counsel

in a civil action; but, the Court may appoint counsel at its discretion. 28 U.S.C. § 1915(e)(1). In

this case, the Court has again considered the need for an attorney, the likelihood that the Plaintiff

will benefit from assistance of counsel, the factual and legal complexity of the case, and whether

Plaintiff has the ability to investigate and present this case. In considering these factors, the Court

finds that the claims currently before the Court do not appear legally or factually complex, and

Plaintiff is adequately prosecuting this case at this time. At a later stage in this case, Plaintiff may

again request appointment of counsel if Plaintiff believes the circumstances justify such an

appointment.

       IT IS SO ORDERED this 8th day of July 2020.

                                                       /s/ Barry A. Bryant
                                                       HON. BARRY A. BRYANT
                                                       UNITED STATES MAGISTRATE JUDGE




                                                   2
